Motion for leave to appeal to the Court of Appeals granted, and the following questions certified: 1. Did the award of $888.70, which was made to Libbie Miller under the Workmen’s Compensation Law, arising out of the death of her husband, George Miller, become vested in the said Libbie Miller, and upon the death of said Libbie Miller become payable to her estate? 2. Does the lien of the attorney for the claimant, fixed by the award of November 6, 1926, and also by the award of December 5, 1927, attach to the fund recovered even though that fund or a part thereof has been paid over to the Treasurer of the State of New York? Present — Van Kirk, P. J., Hinman, Davis, Whitmyer and Hill, JJ.